DETAILED ACTION
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9, 11 and 15 are objected to because of the following informalities:  
Claim 1 is missing an “and” after  “the second table;” on line 12.  
Claims 2-9 are objected for the same reason as claim 1 above.
Claims 11 and 15 are missing a “the” just before “control subroutine” on line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 and 15 include the following phrase, “...wherein the control subroutine is a loop...” and depends from claims 10 and 14 respectively.
“...executing, based on the mapping table, the first table, and the second table, a control subroutine configured to associate a set of events with a corresponding set of sources from the list of sources...”
A review of the specification for the term “loop” shows that it appears on paragraphs 0017/0019/0020/0023. On each of these occurrences the term “loop” is not disclosed as claimed. Specifically, “loop” is not executed, based on the mapping table, the first table, and the second table, to associate a set of events with a corresponding set of sources from the list of sources.
Claims 12 and 16 include “...creating a new event type during a second iteration of the control subroutine when a first iteration yields an unknown event...”.
The specification discloses “new event” and/or “creating...new event type” on paragraphs 0017-0019/0021/0022. However, these paragraphs do describe the “new event” and/or “creating...new event type” as claimed in claims 12 and 16. 
Claims 12 and 16 are objected to, however, the Applicants should in the response to this office action indicate or direct the Examiner to the paragraph(s) where the language of claims 12 and 16 are disclosed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. 

As to claim 1, Hanis teaches a method for monitoring an asset, the method comprising: 
executing, by a system configured to monitor the asset (Listeners 413/415), a series of operations comprising: 
generating, from the data structure, a first table (Asset Meta-Model 303) including a list of sources comprising the one or more sources (Asset 305) (“...Stored within a resource description framework (RDF) repository, for example repository 53, are RDF triples of the assigned topics, occurrences, and attributes of the topic map meta-model that identifies assets 305. An asset meta-model 303 in which a topic map meta-model that identifies assets 305 is based may be stored within repository 53 or in a separate repository 301...FIG. 4 shows an example of UML representation 403 of an asset meta-model 303 that identifies assets. Asset_WorkEquipment 409 is located at or has an occurrence at Asset_FunctionalLocation 408. Asset_WorkEquipment 409 has the attributes or plays the role of equipment and is an Asset_PhysicalEntity 410. The Asset_WorkEquipment 409 has Asset_WorkEquipment3 407, Asset_WorkEquipment4, 406, and Asset_WorkEquipment1 405. While not shown, the Asset_WorkEquipment 409 may also contain other Asset_WorkEquipment. Asset_WorkEquipment3 407 is connected to Asset_WorkEquipment4 406 and Asset_WorkEquipment1 405 is connected to Asset_WorkEquipment3 407. ISA95_Area, which is shown in FIG. 4, is not shown in FIG. 8 in order to focus the relationships that will occur in the topic map meta-model that represents semantic mapping of assets to events...” Col. 10 Ln. 25-32);
generating, from the data structure, a second table including a list of unique consolidated events (Meta-Model Events 304/306) (“...Stored within the resource description framework (RDF) repository, for example repository 53, are RDF triples of the assigned topics, occurrences, and attributes of topic map meta-model 306 that identifies events. An event meta-model 304 in which a topic map meta-model that identifies events 306 is based may be stored within repository 53 or in a separate repository 302...” Col. 11 Ln. 9-15); 
generating (Asset-and-Event Compare Program 66), based on a set of predetermined rules, a mapping table configured to relate the first table and the second table/associating, based on the mapping table, an event in the second table to the one or more sources defined in the list of sources of the first table (“...Asset-and-event compare program 66 applies an identification to each impact association between at least one asset and an event in the topic meta-model that represents the semantic mapping of assets to events (step 204). Each identification of an impact association is preferably unique among the impact associations and may distinguish between impact associations that may occur in different scopes through identifiers. In the topic meta-model that represents the semantic mapping of assets to events, more than one impact association can be present between assets and events. Each impact association is between an event and at least one asset semantically mapped to the event...Asset-and-event compare program 66 creates a topic map meta-model of identifications of an impact association between at least one asset and an event in the topic map meta-model that represents semantic mapping of assets to events and directionality of the impact on the impact associations and stores the topic map meta-model in a repository (step 205). The directionality associated with the impact associations may be stored in a data structure. The data structure may be a meta-model which is part of the topic map meta-model of identifications of impact associations. This third topic map meta-model may include other information regarding the impact association besides directionality. The metadata within the third topic map meta-model may include other information in other scopes, for example versioning metadata, temporal metadata, and weights of impact metadata. By removing the metadata regarding the impact associations between an event and an asset from other topic map meta-models, and placing it in a third or other topic map meta-model, the metadata can be manipulated and queried...The directionality is associated with or in a relationship with the identification applied to the association between at least one asset mapped to an event in the topic meta-model that represents the semantic mapping of assets to events. The directionality used with the topic map meta-model may be predefined within the meta-model, but is not necessary. Directionality as a factor in determining event effect may also be predefined, but the direction of the flow itself may vary. For example, if a gas is flowing under pressure, the pressure balance of the system may change, allowing the direction of flow of the gas to also change...Each identification applied to an impact association preferably includes an identifier corresponding to the association, an identifier of the topics of the association, an identifier of the impact of one of the topics on another topic in the association or the roles the topics play in the association, for example impactee vs. impactor, an identifier of the scope, and an identifier of a direction of impact of an event on a corresponding asset of the association in the corresponding scope...” Col. 6 Ln. 56-67; Col. 7 Ln. 1-41).  
Hanis is silent with reference to fetching, from a database communicatively coupled to the system, a data structure including information relative to one or more sources containing event data relative to the asset.
Knight teaches fetching, from a database communicatively coupled to the system, a data structure including information relative to one or more The labeling module 60 may be executed on a computer 62 configured to access or query the computer-searchable database 52 and classify selected events. It will be understood that the labeling module 60 may access the computer-searchable database 52 via a communication network or computer network coupling the labeling module 60 to the computer-searchable database 52. By way of non-limiting example, such a computer network may be a local area network or a larger network such as the internet. It is contemplated that the labeling module 60 may make repeated queries of the computer-searchable database 52. The labeling module 60 may be configured, for each of the reported events, to determine from the unlabeled events information which is the most likely to be related to a reported event. In implementation, such a selection process may be converted to an algorithm to correlate the unlabeled events and the reported events. Such an algorithm may be converted to a computer program comprising a set of executable instructions, which may be executed by the labeling module 60. Additional inputs to the computer program may include inputs from the computer-searchable database 52 and the learning module 70. The computer program may have an executable instruction set for receiving or querying data from the computer-searchable database 52, selecting from the at least one data table an event related to the reported events table, and labeling the event based thereon...During operation, the labeling module 60 may communicate with the computer-searchable database 52 and may receive data from the computer-searchable database 52 including unlabeled data and reported events data. The labeling module 60 may select an event from the unlabeled data that relates to a specific event in the reported events table, and the labeling module 60 may label the event based thereon....” paragraphs 0023/0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis with the teaching of Knight because the teaching of Knight would improve the system of Hanis by providing a technique of extracting or retrieving data from a database for processing.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2011/0296256 A1 to Watkins et al.

As to claim 2, Hanis as modified by Knight teaches the method of claim 1, however it is silent with reference to wherein the second table is hierarchical.  
Watkins teaches wherein the second table is hierarchical (“...If an error is detected, the error event is captured and stored in the error event table 211 in real time. In one embodiment, the error event table 211 may include a number of entries corresponding to individual functions and processor hierarchies. More particularly, in one implementation, there may be an entry that corresponds to each function in the I/O device 20. In addition, there may be one or more entries corresponding to each processor hierarchy. Accordingly, when an error is detected, if the specific function with which the packet is associated can be determined, then the error information for that packet may be stored in an entry that corresponds to that specific function. However, if a specific function cannot be determined, then the error information may be stored in an entry that corresponds to the processor hierarchy with which the packet is associated. In one embodiment, each entry may include several information fields that identify the error status type. As such, the error detection units 201 and 203 may encode the information and store it within However, if the error detection unit cannot determine the function such as may occur when a malformed packet, for example, is received, the error detection unit may save the error information in an entry of the error event table that corresponds to the processor hierarchy from which the packet originated. In addition, the error detection unit 201, 203 may also cause a bit corresponding to the error event table entry to be set in the error event register 215 (block 309). Further, the error capture controller 223 may cause the packet header of the packet with the error to be stored within the appropriate error header buffer (e.g., 225 or 227) (block 311). Operation continues in an iterative fashion such that errors may continue to be captured as the packets are received, as described above in conjunction with the description of block 301...” paragraphs 0032/0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis .   

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0218013 A1 to Busalacchi et al.

As to claim 3, Hanis as modified by Knight teaches the method of claim 1, however it is silent with refence to wherein the first table includes a source name, a schema name, or a table name where event data are located.  
Busalacchi teaches wherein the first table includes a source name, a schema name, or a table name where event data are located (“...In another embodiment of the invention, a method for exposing an information source on an interface comprises the steps of: classifying an object method of access required to interact with the information source, relating the classification to accessor objects that can interact with the information The method may further comprise the steps of: associating the information source with a table name type, location, and name of a relational database, associating services of the information source with stored procedures of the database, associating properties of the information source with columns of the database, and associating events of the information source with any events raised by the database. The method may further comprise the steps of: defining at least one classification, a location, and an access method of the information sources as information objects, defining a relationship between the at least one classification and the accessor objects as information objects, and defining instances of the information source as information objects, including their classifications, locations, access methods, and named components...” paragraph 0021).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis and Knight with the teaching of Busalacchi because the teaching of Busalacchi would improve the system of Hanis and Knight by providing a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. and further in view of U.S. Pub. No. 2018/0218013 A1 to Busalacchi et al. as applied to claim 1 above, and further in view of U.S. Pub. No. U.S. Pub. No. 2017/0308566 A1 to Xu et al.

As to claim 4, Hanis as modified by Knight and Busalacchi teaches the method of claim 3, wherein an entry in the first table includes a SQL select statement.  
Xu teaches wherein an entry in the first table includes a SQL select statement (SQL sentence ) (“...Preferably, in step S101, the first device 1 also acquires a reader lock adding request, sent by the SQL compiler, about a source table of the to-be-processed transaction...Here, the source table refers to a table on which the SQL sentence will execute a read operation. In most of application scenarios, the SQL sentence has both a target table and a source table, and the SQL compiler also needs to send a reader lock adding request for the source table of the SQL sentence. In some of application scenarios, the SQL sentence only has a target table and has no a source table, compiler does not need to send a reader lock adding request for the source table of the SQL sentence...” paragraphs 0062/0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Busalacchi with the teaching of Xu because the teaching of Xu would improve the system of Hanis, Knight and Busalacchi by providing a domain specific language to manage data held in a relational database management system (RDBMS).   

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0200952 A1 to Hampapur et al.


Hampapur teaches wherein the first table includes date and time information pertaining to a specified source of the list of sources (time series data) (“...At step 202, the logic 112 generates a factor matrix for each univariate time series data in a set of sparse time series data collected from a group of detectors over time. In an embodiment, this may be implemented using supervised matrix factorization (SMF) techniques. In this example, let X denote the multi-dimensional time series from different types of detectors. These detectors generate p univariate time series (e.g., p influential factors) denoted as X=(X.sub.1, X.sub.2, . . . , X.sub.p). Some time series could be sparse (e.g., they may be sparse as a result of being sparsely sampled over time, or they may represent incomplete or noisy data). Let Y be the label vector for the asset failure (e.g., 1 indicates a failure, and 0 indicates good condition). The SMF for the ith, i=1, 2, . . . p, univariate time series may be represented as:...” paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis .   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2005/0256861 A1 to Wong et al.

As to claim 6, Hanis as modified by Knight teaches the method of claim 1, however it is silent with reference to wherein the mapping table includes SQL statements.  
Wong teaches wherein the mapping table includes SQL statements (“...Searches or other database operations may be performed on the mappling table using database commands, such as a SELECT statement, associated with a database language, such as Structured Query Language (SQL). A variety of methods may be used for scanning the mapping table, and obtaining a particular source SEQ or destination SEQ value. For example, when searching for a particular value of a source 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis and Knight with the teaching of Wong because the teaching of Wong would improve the system of Hanis and Knight by providing a domain specific language to manage data held in a relational database management system (RDBMS).   

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2020/0313953 A1 to Simeonov et al.

As to claim 7, Hanis as modified by Knight teaches the method of claim 1, however it is silent with reference to wherein the method further includes assigning a weight to each source of the list of sources in the first table.  
Simeonov teaches wherein the method further includes assigning a weight to each source of the list of sources in the first table (each of the several relevant sources of information can be weighted according to importance) (“...In accordance with some embodiments of the present disclosure, the suppressing tool can monitor several relevant sources of information to determine when a configuration item is, will be, and/or should be in maintenance mode. The relevance sources of information may include unformatted text or unstructured data, which can be analyzed using natural language processing (NLP) techniques (e.g., involving computer software and/or hardware). In accordance with some embodiments of the present disclosure, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). For every source that indicates that a configuration item is, will be, and/or should be in maintenance mode, the weighted scores can be summed and compared to a threshold. If the sum meets a predetermined threshold value, then the configuration item can be put in maintenance mode and/or an entry can be made in the IPC that indicates that the configuration item will be maintained at a certain date and/or time... As stated previously, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). In addition, the weights can be dependent on what type of maintenance is at issue. For example, in the illustrated embodiment, an update or regularly scheduled maintenance event reported on an IPC tool has a weight of three, whereas an installation or release event reported on an IPC tool has a weight of one, and an installation or release event reported on an instant messaging service has a weight of two...In some embodiments, when an event is reported by a source, the initial value is one. Then the initial value is multiplied by the appropriate weight to determine the score for the event. If the event is found on multiple sources, then the scores from each source can be added for a total score. On the other hand, if an event is only found on one source but not in the others, then the initial value for the other sources is zero (and the total score would be the same as the single event score)...As stated previously, the total score can then be compared to a threshold. If the total score is greater than or equal to the threshold, then the event is scheduled so that the affected configuration items will be denoted as being in maintenance mode when the time comes. In some embodiments, the threshold can be relatively low, for example, one, such that any evidence of an event means an event is scheduled. In some embodiments, the threshold can be moderate, for example, three. In such embodiments, evidence from one highly-weighted source will be enough to cause the scheduling of the event, but it would take evidence from multiple moderately or lowly weight source to cause the scheduling. In some embodiments, the threshold can be high, for example, seven. In such embodiments, evidence from at least three different sources is required for the event to be scheduled...” paragraphs 0014/0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis and Knight with the teaching of Simeonov because the teaching of 

As to claim 8, Hanis as modified by Knight teaches the method of claim 7, however it is silent with reference to wherein each of the weights corresponds to a measure of severity of a specified event associated to a specified source of the list of sources. 
Simeonov teaches wherein each of the weights corresponds to a measure of severity of a specified event associated to a specified source of the list of sources (each of the several relevant sources of information can be weighted according to importance) (“...In accordance with some embodiments of the present disclosure, the suppressing tool can monitor several relevant sources of information to determine when a configuration item is, will be, and/or should be in maintenance mode. The relevance sources of information may include unformatted text or unstructured data, which can be analyzed using natural language processing (NLP) techniques (e.g., involving computer software and/or hardware). In accordance with some embodiments of the present disclosure, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). For every source that indicates that a configuration item is, will be, and/or should be in maintenance mode, the weighted scores can be summed and compared to a threshold. If the sum meets a predetermined threshold value, then the configuration item can be put in maintenance mode and/or an entry can be made in the IPC that indicates that the configuration item will be maintained at a certain date and/or time... As stated previously, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). In addition, the weights can be dependent on what type of maintenance is at issue. For example, in the illustrated embodiment, an update or regularly scheduled maintenance event reported on an IPC tool has a weight of three, whereas an installation or release event reported on an IPC tool has a weight of one, and an installation or release event reported on an instant messaging service has a weight of two...In some embodiments, when an event is reported by a source, the initial value is one. Then the initial value is multiplied by the appropriate weight to determine the score for the event. If the event is found on multiple sources, then the scores from each source can be added for a total score. On the other hand, if an event is only found on one source but not in the others, then the initial value for the other sources is zero (and the total score would be the same as the single event score)...As stated previously, the total score can then be compared to a threshold. If the total score is greater than or equal to the threshold, then the event is scheduled so that the affected configuration items will be denoted as being in maintenance mode when the time comes. In some embodiments, the threshold can be relatively low, for example, one, such that any evidence of an event means an event is scheduled. In some embodiments, the threshold can be moderate, for example, three. In such embodiments, evidence from one highly-weighted source will be enough to cause the scheduling of the event, but it would take evidence from multiple moderately or lowly weight source to cause the scheduling. In some embodiments, the threshold can be high, for example, seven. In such embodiments, evidence from at least three different sources is required for the event to be scheduled...” paragraphs 0014/0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis and Knight with the teaching of Simeonov because the teaching of Simeonov would improve the system of Hanis and Knight by providing a weighting process that involves emphasizing the contribution of particular aspects of a phenomenon (or of a set of data) over others to an outcome or result; thereby highlighting those aspects in comparison to others in the analysis.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0239666 A1 to Manor et al.

As to claim 9, Hanis as modified by Knight teaches the method of claim 1, however it is silent with reference to ranking sources of the list of sources in the first table according to measures of event severity.  
event score) sources (assets) of the list of sources in the first table according to measures of event severity (“...Alerts are aggregated into events, which are identified and scored (e.g., reflecting event importance, relevance, or significance) according to the asset representation or the ADG. Such aggregation typically yields a few focused events. Each alert originates from at least one sensor, which is connected to an attribute that describes an entity in the ADG. All alerts triggered by neighboring, dependent, similar or process-connected entities of the asset representation are accumulated into a single event. A resulting event is expressed in the terms used to describe the relevant elements of the asset in the asset representation, which are the terms and expressions used and understood by the maintenance and security team...An event score is attached to each event, indicating the likelihood that the event is a problem is the asset (e.g., machine, system, refinery, plant, or factory). In one embodiment, the event score relies on one or more of the following aspects...1. Alert Likelihood--the likelihood (L) that the alerts in an event do not describe a normal-working asset...2. Score Trend--L exhibits a trend in which event scores are higher if L increases with time...3. ADG Weighting--the ADG's "vertices" (i.e., entities), "edges" (i.e., linkages between two entities in the ADG), and/or "paths" (i.e., series of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis and Knight with the teaching of Manor because the teaching of Manor would improve the system of Hanis and Knight by a technique for prioritizing the urgency of events.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2017/0116054 A1 to Bodhu et al.


Bodhu teaches dynamically categorizing the set of events into known and unknown events (known/unknown event models) (“...In another embodiment, a system comprising one or more nodes storing one or more event models, one or more event categorization tables, and an uncategorized event table, wherein each event model is associated with an event candidate and further comprises a threshold event score and a set of one or more features, wherein each event categorization table comprises one or more known event models, and wherein the uncategorized event table comprises a set of one or more features, a set of one or more entities, and a set of one or more topics, each associated with one or more uncategorized event models; and an event category validation processor configured to: receive a set of extracted features, a set of extracted entities, and a set of extracted topics; compare each of the sets with the one or more event categorization tables to determine whether the extracted features, entities, and topics, correspond to a known event model; and then compare each of the sets with the uncategorized event table to determine whether the extracted features, entities, and topics, correspond with an uncategorized event model...In a simultaneous, subsequent, or previous sub-step 208, an event extractor software module may identify possible event model candidates in the text received from the data source 202. Different types of events may include an accident (e.g., car accident, a train accident, etc.), a natural disaster (e.g., an earthquake, a flood, a weather event, etc.), a man-made disaster (e.g., a bridge collapse, a discharge of a hazardous material, an explosion, etc.), a security event (e.g., a terrorist attack, an act of war, etc.), a major sporting event or concert, election day coordination, traffic incident, and/or any other event. Latent Dirichlet Allocation (LDA), or other methods of detecting and extracting events may be used to extract events. The event extractor module performing sub-step 208 may be executed in conjunction with an event concept store 210. Event concept store 210 may be a database residing on any suitable computing device comprising non-transitory machine-readable storage media that stores event models. Event models may be compared against event model candidates identified in data. That is, in sub-step 208, the event extractor module may identify types of features, which in this example are keywords, in the normalized pre-processed data received from the data source 202, and compare the Existing event models may be stored in records of an event categorization table 302. Previously unknown event models may be stored in records of an uncategorized event table 304...” paragraphs 0009/0043/0053). 

 
 As to claim 14, see the rejection of claim 10 above.

Claims 11, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. and further in view of U.S. Pub. No. 2017/0116054 A1 to Bodhu et al. as applied to claims 10 and 14 above, and further in view of U.S. Pub. No. 2020/0313953 A1 to Simeonov et al.

As to claim 11, Hanis as modified by Knight and Bodhu teaches the method of claim 10, wherein control subroutine is a loop.  
Simeonov teaches wherein control subroutine is a loop (recursive) (“...Because method 300 (shown in FIG. 3) is recursive in finding events, an event can be detected on separate sources on separate monitoring sweeps of the relevant information sources. Therefore, when an event is detected on one source, that evidence is logged in the suppressing tool, but if there is not a high enough score to meet the threshold, then the event is not yet scheduled to invoke the maintenance mode. If on a subsequent sweep, that event is found in another source, then it can be scored, and a total score can be had by adding the two event scores together. In other words, the process of finding the total score and comparing it to the threshold is also recursive...” paragraph 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Bodhu with the teaching of Simeonov because the teaching of Simeonov would improve the system of Hanis, Knight and Bodhu by a  method of solving a computational problem where the solution depends on solutions to smaller instances of the same problem.

As to claim 15, see the rejection of claim 11 above.

As to claim 18, Hanis as modified by Knight and Bodhu teaches the system of claim 14, however it is silent with reference to wherein the 
Simeonov teaches wherein the operations further include assigning a weight to each source of the list of sources in the first table (each of the several relevant sources of information can be weighted according to importance) (“...In accordance with some embodiments of the present disclosure, the suppressing tool can monitor several relevant sources of information to determine when a configuration item is, will be, and/or should be in maintenance mode. The relevance sources of information may include unformatted text or unstructured data, which can be analyzed using natural language processing (NLP) techniques (e.g., involving computer software and/or hardware). In accordance with some embodiments of the present disclosure, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). For every source that indicates that a configuration item is, will be, and/or should be in maintenance mode, the weighted scores can be summed and compared to a threshold. If the sum meets a predetermined threshold value, then the configuration item can be put in maintenance mode and/or an entry can be made in the IPC that indicates that the configuration item will be maintained at a certain date and/or time... As stated previously, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). In addition, the weights can be dependent on what type of maintenance is at issue. For example, in the illustrated embodiment, an update or regularly scheduled maintenance event reported on an IPC tool has a weight of three, whereas an installation or release event reported on an IPC tool has a weight of one, and an installation or release event reported on an instant messaging service has a weight of two...In some embodiments, when an event is reported by a source, the initial value is one. Then the initial value is multiplied by the appropriate weight to determine the score for the event. If the event is found on multiple sources, then the scores from each source can be added for a total score. On the other hand, if an event is only found on one source but not in the others, then the initial value for the other sources is zero (and the total score would be the same as the single event score)...As stated previously, the total score can then be compared to a threshold. If the total score is greater than or equal to the threshold, then the event is scheduled so that the affected configuration items will be denoted as being in maintenance mode when the time comes. In some embodiments, the threshold can be relatively low, for example, one, such that any evidence of an event means an event is scheduled. In some embodiments, the threshold can be moderate, for example, three. In such embodiments, evidence from one highly-weighted source will be enough to cause the scheduling of the event, but it would take evidence from multiple moderately or lowly weight source to cause the scheduling. In some embodiments, the threshold can be high, for example, seven. In such embodiments, evidence from at least three different sources is required for the event to be scheduled...” paragraphs 0014/0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Bodhu with the teaching of Simeonov because the teaching of Simeonov would improve the system of Hanis, Knight and Bodhu by providing a weighting process that involves emphasizing the contribution of particular aspects of a phenomenon (or of a set of data) over others to an outcome or result; thereby highlighting those aspects in comparison to others in the analysis.

As to claim 19, Hanis as modified by Knight and Bodhu teaches the system of claim 18, however it is silent with reference to wherein each of the weights corresponds to a measure of severity of a specified event associated to a specified source of the list of sources.  
Simeonov teaches wherein each of the weights corresponds to a measure of severity of a specified event associated to a specified source of the list of sources (each of the several relevant sources of information can be weighted according to importance) (“...In accordance with some embodiments of the present disclosure, the suppressing tool can monitor several relevant sources of information to determine when a configuration item is, will be, and/or should be in maintenance mode. The relevance sources of information may include unformatted text or unstructured data, which can be analyzed using natural language processing (NLP) techniques (e.g., involving computer software and/or hardware). In accordance with some embodiments of the present disclosure, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). For every source that indicates that a configuration item is, will be, and/or should be in maintenance mode, the weighted scores can be summed and compared to a threshold. If the sum meets a predetermined threshold value, then the configuration item can be put in maintenance mode and/or an entry can be made in the IPC that indicates that the configuration item will be maintained at a certain date and/or time... As stated previously, each of the several relevant sources of information can be weighted according to importance (which may be based on, for example, the perceived relevance, authority, and/or veracity of the information source). In addition, the weights can be dependent on what type of maintenance is at issue. For example, in the illustrated embodiment, an update or regularly scheduled maintenance event reported on an IPC tool has a weight of three, whereas an installation or release event reported on an IPC tool has a weight of one, and an installation or release event reported on an instant messaging service has a weight of two...In some embodiments, when an event is reported by a source, the initial value is one. Then the initial value is multiplied by the appropriate weight to determine the score for the event. If the event is found on multiple sources, then the scores from each source can be added for a total score. On the other hand, if an event is only found on one source but not in the others, then the initial value for the other sources is zero (and the total score would be the same as the single event score)...As stated previously, the total score can then be compared to a threshold. If the total score is greater than or equal to the threshold, then the event is scheduled so that the affected configuration items will be denoted as being in maintenance mode when the time comes. In some embodiments, the threshold can be relatively low, for example, one, such that any evidence of an event means an event is scheduled. In some embodiments, the threshold can be moderate, for example, three. In such embodiments, evidence from one highly-weighted source will be enough to cause the scheduling of the event, but it would take evidence from multiple moderately or lowly weight source to cause the scheduling. In some embodiments, the threshold can be high, for example, seven. In such embodiments, evidence from at least three different sources is required for the event to be scheduled...” paragraphs 0014/0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Bodhu with the teaching of Simeonov because the teaching of Simeonov would improve the system of Hanis, Knight and Bodhu by .

Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,042,915 B2 issued to Hanis et al. in view of U.S. Pub. No. 2016/0259842 A1 to Knight et al. and further in view of U.S. Pub. No. 2017/0116054 A1 to Bodhu et al. as applied to claims 10 and 14 above, and further in view of U.S. Pub. No. 20180239666 A1 to Manor et al.

As to claim 13, Hanis as modified by Knight and Bodhu teaches the method of claim 10, however it is silent with reference to an overall severity measure for the set of events.  
 Manor teaches method of claim 10, however it is silent with reference to an overall severity measure for the set of events (“...Alerts are aggregated into events, which are identified and scored (e.g., reflecting event importance, relevance, or significance) according to the asset representation or the ADG. Such aggregation typically yields a An event score is attached to each event, indicating the likelihood that the event is a problem is the asset (e.g., machine, system, refinery, plant, or factory). In one embodiment, the event score relies on one or more of the following aspects...1. Alert Likelihood--the likelihood (L) that the alerts in an event do not describe a normal-working asset...2. Score Trend--L exhibits a trend in which event scores are higher if L increases with time...3. ADG Weighting--the ADG's "vertices" (i.e., entities), "edges" (i.e., linkages between two entities in the ADG), and/or "paths" (i.e., series of connecting edges) involved in the alerts of the events are weighted. In one embodiment, such weighting is heuristic, while in another embodiment the weighting is produced by a graph-type, machine-learning algorithm, which obtains the ADG and optional data as input...4. Event Focus--If all alerts come from a focused part of the ADG, as depicted in ADG 12 of FIG. 2, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Bodhu with the teaching of Manor because the teaching of Manor would improve the system of Hanis, Knight and Bodhu by a technique for prioritizing the urgency of events.

As to claim 17, see the rejection of claim 13 above.

As to claim 20, Hanis as modified by Knight and Bodhu teaches the system of claim 14, however it is silent with reference to wherein the operations further include ranking sources of the list of sources in the first table according to measures of event severity.
Manor teaches wherein the operations further include ranking sources of the list of sources in the first table according to measures of event severity (“...Alerts are aggregated into events, which are identified and scored (e.g., reflecting event importance, relevance, or significance) according to the asset representation or the ADG. Such An event score is attached to each event, indicating the likelihood that the event is a problem is the asset (e.g., machine, system, refinery, plant, or factory). In one embodiment, the event score relies on one or more of the following aspects...1. Alert Likelihood--the likelihood (L) that the alerts in an event do not describe a normal-working asset...2. Score Trend--L exhibits a trend in which event scores are higher if L increases with time...3. ADG Weighting--the ADG's "vertices" (i.e., entities), "edges" (i.e., linkages between two entities in the ADG), and/or "paths" (i.e., series of connecting edges) involved in the alerts of the events are weighted. In one embodiment, such weighting is heuristic, while in another embodiment the weighting is produced by a graph-type, machine-learning algorithm, which obtains the ADG and optional data as input...4. Event Focus--If all alerts come from a focused 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Hanis, Knight and Bodhu with the teaching of Manor because the teaching of Manor would improve the system of Hanis, Knight and Bodhu by a technique for prioritizing the urgency of events.

Allowable Subject Matter
Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The objection to claim 12 and 15 are contingent on Applicants addressing the 112 rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2008/0294771 A1 to Hermes et al. and directed to asset monitoring system. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/CHARLES E ANYA/Primary Examiner, Art Unit 2194